DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered. 

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2012/0319102; herein “Yamazaki ‘102”) in view of Yamamura et al. (US 5,079,606; herein referred to as “Yamamura”), Mahajani et al. (US 2004/0069990; herein referred to as “Mahajani”), and Kim ‘713 et al. (US 2012/0146713; herein “Kim ‘713”).
Regarding claim 1, Yamazaki ‘102 discloses in Fig. 4A and related text a semiconductor device comprising: 
a layer (436, see [0056]) comprising a projection; 
a first oxide semiconductor (121, see [0057]) over the projection;
a second oxide semiconductor over (122, see [0057]) and in direct contact with the first oxide semiconductor;
a source electrode and a drain electrode (405a/b, see [0056]) (on) a top surface of the second oxide semiconductor;

a gate insulating layer (402, see [0056]) over the third oxide semiconductor; and 
a second gate electrode (401, see [0056]) over the gate insulating layer,
wherein the third oxide semiconductor (123) is in direct contact with a side surface of the projection (of 436), a side surface of the first oxide semiconductor (121), and a side surface of the second oxide semiconductor (122) (see Fig. 4A and [0056]), and
wherein the second gate electrode (401) faces a top surface of the second oxide semiconductor and the side surface of the second oxide semiconductor (122) with the third oxide semiconductor (123) and the gate insulating layer (402) interposed between the second gate electrode and the second oxide semiconductor.
Yamazaki ‘102 does not disclose 
a first gate electrode;
an electron trap layer comprising the projection over the first gate electrode;
the source electrode and the drain electrode in direct contact with a top surface of the second oxide semiconductor;
wherein the electron trap layer comprises a first insulating layer which is in direct contact with the source electrode and the drain electrode, 
wherein the projection comprises a second insulating layer, 
wherein the second insulating layer comprises hafnium oxide or aluminum oxide.
In the same field of endeavor, Yamamura teaches in Fig. 6 and related text a semiconductor device comprising
a first gate electrode (GI, see col. 4 line 44);

In the same field of endeavor, Mahajani teaches in Fig. 1 and related text a semiconductor device having an electron trap layer (5, see [0035]) comprising:
a first insulating layer (9);
a second insulating layer (11) over the first insulating layer; 
wherein the second insulating layer comprises hafnium oxide or aluminum oxide (see [0021] at least).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki ‘102 by having the insulating layer as an electron trap layer over a first gate electrode, as taught by Yamamura, and having the electron trap layer comprising first and second insulating layers, the second insulating layer being hafnium oxide or aluminum oxide, as taught by Mahajani, in order to in order to achieve a thin film memory element (see Yamamura col. 1 lines 6-7) and in order to in order to increase the capacitance, improve sub threshold swing of the thin film transistor, improve device reliability, and decrease device size without sacrificing device reliability (see Mahajani [0014]).
In the same field of endeavor, Kim ‘713 teaches in Fig. 1 and related text a semiconductor device comprising
a source electrode (S1, see [0053]) and the drain electrode (D1, see [0053]) in direct contact with a top surface of the second oxide semiconductor (in the case where A1 is a multi-layer, see [0050] and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki ‘102 by having the source electrode and the drain electrode in direct contact with a top surface of the second oxide semiconductor, as taught by Kim 
Regarding the claimed limitations “[the] first insulating layer which is in direct contact with the source electrode and drain electrode,” and “the projection comprises [the] second insulating layer,” one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the relative thicknesses of the layers of the electron trap layer and etching depth of insulating layer 436 in Yamazaki ‘103 to be result effective variables affecting the electrical characteristics of the device (see Yamazaki ‘102 [0149]).  Thus, it would have been obvious to modify the device of Yamazaki ‘102 to have the thicknesses and etching depths such that the claimed limitation is met (i.e. etching deep enough to expose the first insulating layer), since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143.
Regarding claim 2, Yamazaki ‘102 discloses in Fig. 4A and related text a semiconductor device comprising: 
a layer (436, see [0056]) comprising a projection; 
a first oxide semiconductor (121, see [0057]) over the projection;
a second oxide semiconductor over (122, see [0057]) and in direct contact with the first oxide semiconductor;
a source electrode and a drain electrode (405a/b, see [0056]) (on) a top surface of the second oxide semiconductor;
a third oxide semiconductor (123, see [0057]) over and in direct contact with the second oxide semiconductor;
a gate insulating layer (402, see [0056]) over the third oxide semiconductor; and 
a second gate electrode (401, see [0056]) over the gate insulating layer,

wherein the second gate electrode (401) faces a top surface of the second oxide semiconductor and the side surface of the second oxide semiconductor (122) with the third oxide semiconductor (123) and the gate insulating layer (402) interposed between the second gate electrode and the second oxide semiconductor.
Yamazaki ‘102 does not disclose 
a first gate electrode;
the layer comprising the projection over the first gate electrode;
the source electrode and the drain electrode in direct contact with a top surface of the second oxide semiconductor;
wherein the layer comprises a first insulating layer which is in direct contact with the source electrode and the drain electrode, 
wherein the projection comprises a second insulating layer and a third insulating layer over the second insulating layer, 
wherein the second insulating layer comprises hafnium oxide, wherein the third insulating layer comprises silicon and oxygen;
wherein the third oxide semiconductor is in direct contact with a side surface of the second insulating layer and a side surface of the third insulating layer.
In the same field of endeavor, Yamamura teaches in Fig. 6 and related text a semiconductor device comprising
a first gate electrode (GI, see col. 4 line 44);

In the same field of endeavor, Mahajani teaches in Fig. 1 and related text a semiconductor device having a (electron trap) layer (5, see [0035]) comprising:
a first insulating layer (9);
a second insulating layer (11) over the first insulating layer; 
wherein the second insulating layer comprises hafnium oxide or aluminum oxide (see [0021] at least);
wherein the third insulating layer comprises silicon and oxygen (see [0023] at least).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki ‘102 by having the insulating layer as an electron trap layer over a first gate electrode, as taught by Yamamura, and having the electron trap layer comprising first, second and third insulating layers, the second insulating layer being hafnium oxide or aluminum oxide and the third insulating layer comprising silicon oxide, as taught by Mahajani, in order to in order to achieve a thin film memory element (see Yamamura col. 1 lines 6-7) and in order to in order to increase the capacitance, improve sub threshold swing of the thin film transistor, improve device reliability, and decrease device size without sacrificing device reliability (see Mahajani [0014]).
In the same field of endeavor, Kim ‘713 teaches in Fig. 1 and related text a semiconductor device comprising
a source electrode (S1, see [0053]) and the drain electrode (D1, see [0053]) in direct contact with a top surface of the second oxide semiconductor (in the case where A1 is a multi-layer, see [0050] and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki ‘102 by having the source electrode and the drain electrode in direct contact with a top surface of the second oxide semiconductor, as taught by Kim 
Regarding the claimed limitations “[the] first insulating layer which is in direct contact with the source electrode and drain electrode,” “the projection comprises [the] second insulating layer and [the] third insulating,” and “the third oxide semiconductor is in direct contact with a side surface of the second insulating layer and a side surface of the third insulating layer,” one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the relative thicknesses of the layers of the electron trap layer and etching depth of insulating layer 436 in Yamazaki ‘103 to be result effective variables affecting the electrical characteristics of the device (see Yamazaki ‘102 [0149]).  Thus, it would have been obvious to modify the device of Yamazaki ‘102 to have the thicknesses and etching depths such that the claimed limitation is met (i.e. etching deep enough to expose the first insulating layer), since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143.
Regarding claim 3, the combined device shows the third oxide semiconductor (Kim ‘713: A2) is over and in direct contact with the source electrode and the drain electrode (S1 and D1).
Regarding claim 4, Yamazaki ‘102 further discloses an oxide insulating layer (407, see [0133]-[0134]) over the second gate electrode (401).
Regarding claim 5, Yamazaki ‘102 further discloses wherein each of the first oxide semiconductor (121), the second oxide semiconductor (122), and the third oxide semiconductor (123) comprises indium, gallium, and zinc (see [0074] at least).
Regarding claim 6, Yamazaki ‘102 further discloses wherein an electron affinity of the second oxide semiconductor (122) is higher than an electron affinity of the first oxide semiconductor (121) (see [0018] at least).
Regarding claim 7, Yamazaki ‘102 does not explicitly disclose wherein a thickness of the second oxide semiconductor is larger than a thickness of the first oxide semiconductor and a thickness of the third oxide semiconductor.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the thicknesses to be result effective variables affecting the electrical characteristics of the device.  Thus, it would have been obvious to modify the device of Yamazaki ‘102 to have the thicknesses such that the claimed limitation is met since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 8, the combined device shows wherein the electron trap layer (Yamamura: 62) comprises any one of hafnium oxide, aluminum oxide, tantalum oxide, and aluminum silicate (see col. 7 lines 50-60).
Regarding claim 9, the combined device shows wherein a band gap of the first insulating layer is larger than a band gap of the second insulating layer (note that 9, 11 and 13 are silicon oxide, hafnium oxide, and silicon oxide, respectively, which are exemplary materials disclosed by applicant and having the claimed relative band gaps).
Regarding claim 10, the combined device shows the third oxide semiconductor (Kim ‘713: A2) is over and in direct contact with the source electrode and the drain electrode (S1 and D1).
Regarding claim 11, Yamazaki ‘102 further discloses an oxide insulating layer (407, see [0133]-[0134]) over the second gate electrode (401).
Regarding claim 12, Yamazaki ‘102 further discloses wherein each of the first oxide semiconductor (121), the second oxide semiconductor (122), and the third oxide semiconductor (123) comprises indium, gallium, and zinc (see [0074] at least).
Regarding claim 13, Yamazaki ‘102 further discloses wherein an electron affinity of the second oxide semiconductor (122) is higher than an electron affinity of the first oxide semiconductor (121) (see [0018] at least).
Regarding claim 14, Yamazaki ‘102 does not explicitly disclose wherein a thickness of the second oxide semiconductor is larger than a thickness of the first oxide semiconductor and a thickness of the third oxide semiconductor.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the thicknesses to be result effective variables affecting the electrical characteristics of the device.  Thus, it would have been obvious to modify the device of Yamazaki ‘102 to have the thicknesses such that the claimed limitation is met since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 15, the combined device shows a third insulating layer (Mahajani: 9) between the first gate electrode and the first insulating layer, wherein the third insulating layer comprises silicon and oxygen (see [0021]).
Regarding claim 18, the combined device shows wherein an end portion of the second gate electrode, an end portion of the gate insulating layer, and an end portion of the third oxide semiconductor are coplanar with each other (note that one can arbitrarily choose a “portion” of each element such that they are coplanar with each other).
Regarding claim 19, the combined device shows wherein an end portion of the second gate electrode, an end portion of the gate insulating layer, and an end portion of the third oxide semiconductor are coplanar with each other (note that one can arbitrarily choose a “portion” of each element such that they are coplanar with each other).
Regarding claims 20 and 21, the combined device shows wherein the third oxide semiconductor (Yamazaki ‘102: 123) which is in direct contact with the first insulating layer (bottom portion of 436) is extending along the first gate electrode with the first insulating layer interposed between the third oxide semiconductor and the first gate electrode.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki ‘102 in view of Yamamura, Mahajani and Kim ‘713 as applied to claim 1 above, and further in view of Kim et al. (US 2011/0114957; herein “Kim ‘957”).
Regarding claims 16 and 17, Yamazaki ‘102 as modified does not explicitly disclose each of the source electrode and the drain electrode comprises ruthenium.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki ‘102 by having each of the source electrode and the drain electrode comprise ruthenium, as taught by Kim ‘957, in order to employ a well-known material for source and drain electrodes. Further Kim ‘957 shows that Ru, Al, and Mo source/drain are equivalent structures known in the art.  Therefore, because these two  were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the Ru of Kim ‘957 for the Al or Mo of Yamazaki ‘102.

Response to Arguments
Applicant's arguments filed 6/8/2021 have been fully considered but are not persuasive.
Applicant argues (page 9-10) that layer 436 of Yamazaki ‘102 is singular and therefore does not teach a projection having second and third insulating layers therein as required by the claim, and that the other applied references do not cure the deficiencies. 
In response, the examiner disagrees. Specifically, the Yamamura and Mahajani references teach the second and third insulating layers as claimed. Further, as discussed in more detail above, it would be obvious to one of ordinary skill in the art to optimize the thicknesses of the first, second, and third insulating layers as well as the depth of etching of the electron trap layer such that the second and third insulating layers are in the projection and in direct contact with the third oxide semiconductor layer as required by the claim. Accordingly, the claim is not patentable over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/15/2021